Title: To George Washington from Henry Knox, 30 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          December 30th 1794
        
        Mr Stagg has mentioned your observations respecting the difference between the five thousand dollars stipulated, and the seven thousand implied—The facts are truly stated in the proceedings—The indians were, as there mentioned, told that the two thousand, and indeed the whole, would depend on their attachment and good dispositions; but that I was not authorised to stipulate more than five thousand. I am, most respectfully, Sir, Your obedient Servt
        
          H. Knox
        
      